DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, species 1b), species 2c) and species 3e) in the reply filed on November 10, 2021 is acknowledged.  Pursuant to 37 CFR 1.142(b), claims 16 and 17 are withdrawn from further consideration as being drawn to a nonelected invention and claims 10-13 and 15 are withdrawn from further consideration as being drawn to nonelected species, there being no allowable generic or linking claim.  Applicant indicated that claim 15 reads on the elected species however, claim 15 is dependent upon claims 13 which is directed to a nonelected species.  Therefore, claim 15 is also withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication 2017/0076955 as filed by Hudson et al. (hereinafter, Hudson).

Hudson teaches etching a region of a substrate (303) that is exposed through an opening in an overlying mask layer (306).  Hudson teaches forming a film (310) on the region of the substrate to be etched.  Hudson teaches forming the film by:  step A) supplying a first gas containing electron receptors to the film to be etched to form a precursor film (312); and, step B) supplying plasma of a second gas containing oxygen to the film to form film (310).  After forming the film (310) by conducting steps A) and B), Hudson teaches then performing a step C) of applying a plasma to etch the region to be etched (see FIG. 3D).

Regarding claims 2 and 3, Hudson teaches the first electron acceptor containing gas comprises boron the Lewis acid compound BCl3 (see, for example, [0073]).



Regarding claims 6 and 7, Hudson teaches plasma is not generated in step A) (see, for example, [0082]).

Regarding claims 8 and 9, Hudson teaches purging a surface of the substrate between steps A) and step B) (see, for example, [0087]).

Regarding claims 14, Hudson teaches repeating steps A), B), and C) (see, for example, [0113]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716